Order entered March 8, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00750-CR
                             No. 05-20-00751-CR
                             No. 05-20-00752-CR
                             No. 05-20-00753-CR
                             No. 05-20-00754-CR

                      JASON JACOB OSIFO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-81128-2020, 296-81129-2020, 296-81394-2016,
                    296-82063-2017 & 296-82964-2015

                                    ORDER

      The reporter’s record, due September 19, 2020, was filed December 14,

2020. On December 30, 2020, appellant filed a motion to abate these appeals due

to missing portions of the reporter’s record. We granted the motion to the extent

we ordered court reporter Janet Dugger to file the reporter’s records from four

hearings by January 30, 2021. Ms. Dugger requested twenty additional days in
which to file the supplemental record. We granted her request and ordered the

supplemental reporter’s records filed by February 26, 2021. To date, no

supplemental records have been filed and we have had no further communication

from Ms. Dugger.

       We ORDER the supplemental reporter’s record of plea hearings held on

June 16, 2016, February 1, 2018, and July 5, 2018, and the hearing on appellant’s

motion suggesting incompetence on April 26, 2016 filed by March 15, 2021. If

Ms. Dugger fails to do so, we will order she not sit until the supplemental records

are filed.

       We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr., Presiding Judge, 296th Judicial District Court; to court reporter Janet

Dugger, 296th Judicial District Court; and to counsel for all parties.



                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE